UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2008 (January 28, 2008) CHAPEAU, INC. (Exact name of registrant as specified in its charter) Utah 033-01289-D 87-0431831 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1190 Suncast Lane, Suite 2, El Dorado Hills, California 95762 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(916) 939-8700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. Chapeau, Inc. (“Chapeau”) is in receipt of a letter from the Electric Power Division of Caterpillar Inc. (“Caterpillar”) dated January 28, 2008, whereby, among other things as a consequence of commitments set forth in the letter, Chapeau shall begin to rollout its Demand Response Asset Aggregation Program (“D-RAAP™”) immediately via facilitation between Caterpillar, Chapeau and the North America Caterpillar Dealer network. The initial rollout targets certain Caterpillar dealers in California and the Northeast region of the United States during the first quarter of 2008. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This Current Report on Form 8-K contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based upon our current expectations and speak only as of the date hereof.Our actual results may differ materially and adversely from those expressed in any forward-looking statements as a result of various factors and uncertainties, including uncertainty arising from the fact that the letter represents a non-binding commitment and uncertainty as to whether meetings will actually occur. As a result of these and other risks, uncertainties and factors, our actual results may differ materially from any future results, performance or achievements discussed in or implied by the forward-looking statements contained herein. Our Annual Report on Form 10-K and other SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial condition.We undertake no obligation to revise or update publicly any forward-looking statements for any reason. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHAPEAU, INC. Date:February 1, 2008 By:/s/ Guy A. Archbold Name: Guy A. Archbold Title: Chief Executive Officer
